Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 9/21/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parsche US Patent Application Publication 2012/0125607.
Regarding Claim 20, Parsche teaches an antenna for transmitting radio waves (Figs. 1-3, 5), comprising: 
two or more individual elongated antennas (radiating segments 32 Figs. 1-3 Par. 0025) that are disposed end-to-end along a common longitudinal axis (Figs. 1-3), 
each of the antennas comprising, 
an elongated tubular electrical conductor (18 Figs. 1-3 Par. 0025) comprising an opposite end (Figs. 1-3), and 
an elongated inner electrical conductor (14 Figs. 1-3 Par. 0025) comprising an opposite end and a radially cross-sectional shape and size that allow the inner electrical conductor to be longitudinally disposed within a hollow axial interior of the tubular electrical conductor without coming into contact with a radially inner surface of the tubular electrical conductor (Figs. 1-3), 
the inner electrical conductor being longitudinally disposed within the interior of the tubular electrical conductor such that an axial gap exists between the inner surface of the tubular electrical conductor and a radially outer surface of the inner electrical conductor (Figs. 1-3), 
the opposite end of the inner electrical conductor being electrically connected to the opposite end of the tubular electrical conductor (connected through jumper 28 Figs. 1-3 Par. 0025). 
Parsche does not explicitly teach each of the antennas being tuned differently such that each of the antennas transmits one of, a different frequency band, or a common frequency band at a different phase or a common phase.
However, Parsche teaches “The array formed by the radiating segments 32 is excited by approximately equal amplitude and equal phase currents.” Par. 0056; and as seen in Fig. 1, radiating segments 32 have different lengths.
In this particular case, it is common and well known in the antenna art that the length of an antenna element determines the frequency band of operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the antennas of Parsche are tuned differently such that each of the antennas transmits a different frequency band by virtue of different lengths.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845        

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845